Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 18 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, and 18, respectively of U.S. Patent No. 10,627,260 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass substantially similar subject matter.
The following table is presented for the purpose of a comparison of the conflicting claims between the application and the patent.
Application No. 16/839,287
U.S. Patent No. 10,627,260 B2
Claim 1
Claim 1
A device for sensing a relative rotary position of first and second parts about a rotation axis, the device comprising 

a follower constrained to move on a first path fast with the first part and on a second path fast with the second part, 

the second path comprising a plurality of circular arcs and at least one transition section connecting one of the circular arcs to another, 


the paths being arranged so as to convert relative rotation of the parts into motion of the follower, 


wherein the second path is generally spiral, each circular arc is of constant radius about the rotation axis and the first path is perpendicular to the rotation axis, 

the device further comprising a sensor for sensing a position of the follower in the first path.
A device for sensing a relative rotary position of first and second parts about a rotation axis, the device comprising 

a follower constrained to move on a first track fast with the first part and on a second track fast with the second part, 

the first track being linear and the second track comprising a plurality of circular arcs and at least one transition section connecting one of the circular arcs to another, 

the tracks being arranged so as to convert relative rotation of the parts into linear motion of the follower, 

wherein the second track is generally spiral, each circular arc is of constant radius about the rotation axis and the first track is perpendicular to the rotation axis,

 the device further comprising a sensor for sensing a position of the follower in the first track.
Claim 2
Claim 2
wherein each circular arc is of a different radius from the other(s).
wherein each circular arc is of a different radius from the other(s).
Claim 3
Claim 3
wherein all the circular arcs lie in a single plane perpendicular to the rotation axis.
wherein all the circular arcs lie in a single plane perpendicular to the rotation axis.
Claim 4
Claim 4
wherein each circular arc occupies more than 270° of a circle.
wherein each circular arc occupies more than 270° of a circle.
Claim 5
Claim 5
wherein the sensor is a switch providing a single bit output.
wherein the sensor is a switch providing a single bit output.
Claim 6
Claim 6
comprising a second sensing mechanism for sensing an absolute or relative rotary position of the first and second parts about the rotation axis over a range not greater than 360°.
comprising a second sensing mechanism for sensing an absolute or relative rotary position of the first and second parts about the rotation axis over a range not greater than 360°.
Claim 7
Claim 7
wherein the second sensing mechanism is a magnetic sensing mechanism.
wherein the second sensing mechanism is a magnetic sensing mechanism.
Claim 8
Claim 8
wherein the first and second paths are defined by channels and the follower is located in both the first and second channels.
wherein the first and second tracks are defined by channels and the follower is located in both the first and second channels.
Claim 9
Claim 9
wherein the follower comprises a rigid linear element located in both the first and second channels.
wherein the follower comprises a rigid linear element located in both the first and second channels.
Claim 10
Claim 10
wherein the second path comprises a passage open to the radial exterior and communicating with the outermost one of the circular arcs whereby the follower can be introduced into the outermost arc of the second path.
wherein the second track comprises a passage open to the radial exterior and communicating with the outermost one of the circular arcs whereby the follower can be introduced into the outermost arc of the second track.
Claim 11
Claim 11
  A robot arm comprising the device as set forth in claim 1, arranged for sensing rotation about a joint of the robot arm.
A robot arm comprising the device as set forth in claim 1, arranged for sensing rotation about a joint of the robot arm.
Claim 12
Claim 12
 A device for sensing a relative rotary position of first and second parts about a rotation axis, 

the device comprising a follower constrained to move on a first path fast with the first part and on a second path fast with the second part, 

the second path comprising a plurality of circular arcs and at least one transition section connecting one of the circular arcs to another, 


the paths being arranged so as to convert relative rotation of the parts into motion of the follower,   


wherein the second path is generally helical, 



the device further comprising a sensor for sensing a position of the follower in the first path.


the device comprising a follower constrained to move on a first track fast with the first part and on a second track fast with the second part, 

the first track being linear and the second track comprising a plurality of circular arcs and at least one transition section connecting one of the circular arcs to another, 

the tracks being arranged so as to convert relative rotation of the parts into linear motion of the follower, 

wherein the second track is generally helical, 



the device further comprising a sensor for sensing a position of the follower in the first track.
Claim 14
Claim 14
wherein all the circular arcs are of a same radius.
wherein all the circular arcs are of a same radius.
Claim 15
Claim 15
wherein each of the circular arcs lies in a different plane from the other(s) perpendicular to the rotation axis.
wherein each of the circular arcs lies in a different plane from the other(s) perpendicular to the rotation axis.
Claim 16
Claim 16
wherein each circular arc occupies more than 270° of a circle.
wherein each circular arc occupies more than 270° of a circle.
Claim 17
Claim 17
wherein the sensor is a switch providing a single bit output.
wherein the sensor is a switch providing a single bit output.
Claim 18
Claim 18
comprising a second sensing mechanism for sensing the absolute or relative rotary position of the first and second parts about the rotation axis over a range not greater than 360°.
comprising a second sensing mechanism for sensing the absolute or relative rotary position of the first and second parts about the rotation axis over a range not greater than 360°.


Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claims 1 and 13. Therefore, no prior art rejection for claims 1 and 13 is presented in this action. However, Claims 1 – 18 are rejected under nonstatutory double patenting rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jain et al. (US 2019/0308500 A1) teaches a transfer case comprising: a housing; and an actuator with a motor and cam assembly, a fork shaft, a first fork, a second fork, a first sensor and a second sensor, the motor and cam assembly being coupled to the housing and having a motor and a cam structure, the motor having a motor output shaft, the 
Wentz et al. (US 2019/0308499 A1) suggests a transfer case comprising: a housing; and an actuator with a motor and cam assembly, a fork shaft, a first fork, a second fork, a sensor target and a sensor, the motor and cam assembly being coupled to the housing and having a motor, a cam structure and a resilient rotary coupling, the cam structure being driven about a cam axis by the motor through the resilient rotary coupling, the cam structure defining first and second cam tracks, the fork shaft being coupled to the housing and extending along a fork shaft axis that is parallel to the cam axis, the first fork being received in the housing and having a first mount, a first fork member and a first cam follower (see claim 1).
Stone (US 2018/0151407 A1) discloses a plurality of rotary clamps, wherein each of the plurality of rotary clamps respectively comprises: a shaft rotatably coupled to the base, wherein the shaft passes through the base from the first side to the second side and is configured to rotate about a shaft axis; a cam follower assembly operably coupled to a first portion of the shaft (see claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        6/19/2021